On Application for Rehearing.
Fenner, J.
Relator, imprisoned under criminal sentence, can not stand in better positionjthan one under civil arrest, and even in the latter case, under Sec. 1819, Revised Statutes, the debtor claiming release must show not only a surrender accepted by the judge, but also that no charge oftfraud was pending against him. The latter can only be established^after'the expiration of the delay within which the law provides that charges of fraud may be made, viz.: within ten days after the meeting of creditors. Such seems to have been the view of the statute’takenjjby this court. Martin’s case, 2 Mart. O. S. 78; Caldwell vs. Bloomfield, 2 La. 508.
We may add that relator’s case is not, in pur opinion, within the letter or meaning of Sec. 981, Revised Statutes. Hé is not “sentenced to pay a fine and costs and to stand committed until they are paid,” in which case.his imprisonment would not discharge the fine. His sentence is, in effect, alternative — i. e., to pay the fine or, in default of payment, to be imprisoned for four months. If he serves his term of imprisonment the fine will be discharged. To such a case the statute does not apply.
Rehearing refused.